

115 HR 6337 IH: To amend the Trade Expansion Act of 1962 to require Congressional approval before the President adjusts imports that are determined to threaten to impair national security.
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6337IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Mr. Gallagher (for himself, Mr. Kind, Mr. Panetta, Mr. Sanford, Mr. Costello of Pennsylvania, Mr. Lance, Mr. Coffman, Ms. Sinema, Mr. Cooper, Mr. Larsen of Washington, Mr. Beyer, and Mr. Curtis) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Trade Expansion Act of 1962 to require Congressional approval before the President
			 adjusts imports that are determined to threaten to impair national
			 security.
	
		1.Congressional approval before adjustment by President of imports determined to threaten to impair
			 national security
 (a)In generalSection 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) is amended— (1)in subsection (c)—
 (A)in paragraph (1)— (i)by striking subparagraph (B);
 (ii)in the matter preceding clause (i), by striking (A) Within and inserting Within; (iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and
 (iv)in subparagraph (B), as redesignated by clause (iii)— (I)by striking determine and inserting submit to Congress, not later than 15 days after making that determination, a proposal regarding; and
 (II)by striking must and inserting should; and (B)by striking paragraphs (2) and (3) and inserting the following:
						
 (2)The President shall submit to Congress for review under subsection (f) a report describing the action proposed to be taken under paragraph (1) and specifying the reasons for such proposal. Such report shall be included in the report published under subsection (e).;
 (2)by redesignating the second subsection (d) as subsection (e); and (3)by striking subsection (f) and inserting the following:
					
						(f)Congressional approval of Presidential adjustment of imports; joint resolution of approval
 (1)In generalAn action to adjust imports proposed by the President and submitted to Congress under subsection (c)(2) shall have force and effect only upon the enactment of a joint resolution of approval, provided for in paragraph (3), relating to that action.
 (2)Period for review by CongressThe period for congressional review of a report required to be submitted under subsection (c)(2) shall be 60 calendar days.
							(3)Joint resolutions of approval
 (A)Joint resolution of approval definedIn this subsection, the term joint resolution of approval means only a joint resolution of either House of Congress— (i)the title of which is as follows: A joint resolution approving the proposal of the President to take an action relating to the adjustment of imports entering into the United States in such quantities or under such circumstances as to threaten or impair the national security.; and
 (ii)the sole matter after the resolving clause of which is the following: Congress approves of the recommendation of the President to Congress relating to the adjustment of imports to protect the national security as proposed by the President in the report submitted to Congress under section 232(c)(2) of the Trade Expansion Act of 1962 (19 U.S.C. 1862(c)(2)) on _____ relating to _____., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action.
 (B)IntroductionDuring the period of 60 calendar days provided for under paragraph (2), a joint resolution of approval may be introduced and shall be referred to the appropriate committee.
 (C)Floor consideration in House of RepresentativesIf a committee of the House of Representatives to which a joint resolution of approval has been referred has not reported the joint resolution within 10 calendar days after the date of referral, that committee shall be discharged from further consideration of the joint resolution.
								(D)Consideration in the Senate
 (i)Committee referralA joint resolution of approval introduced in the Senate shall be referred to the Committee on Finance.
 (ii)Reporting and dischargeIf the committee to which a joint resolution of approval was referred has not reported the joint resolution within 10 calendar days after the date of referral of the joint resolution, that committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be placed on the appropriate calendar.
 (iii)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the Committee on Finance reports a joint resolution of approval or has been discharged from consideration of such a joint resolution to move to proceed to the consideration of the joint resolution. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order.
 (iv)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution of approval shall be decided by the Senate without debate.
									(E)Rules relating to Senate and House of Representatives
 (i)Treatment of Senate joint resolution in HouseIn the House of Representatives, the following procedures shall apply to a joint resolution of approval received from the Senate (unless the House has already passed a joint resolution relating to the same proposed action):
 (I)The joint resolution shall be referred to the Committee on Ways and Means. (II)If the Committee on Ways and Means has not reported the joint resolution within 2 calendar days after the date of referral, that committee shall be discharged from further consideration of the joint resolution.
 (III)Beginning on the third legislative day after each committee to which a joint resolution has been referred reports the joint resolution to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (IV)The joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except 2 hours of debate equally divided and controlled by the sponsor of the joint resolution (or a designee) and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
										(ii)Treatment of House joint resolution in Senate
 (I)If, before the passage by the Senate of a joint resolution of approval, the Senate receives an identical joint resolution from the House of Representatives, the following procedures shall apply:
 (aa)That joint resolution shall not be referred to a committee. (bb)With respect to that joint resolution—
 (AA)the procedure in the Senate shall be the same as if no joint resolution had been received from the House of Representatives; but
 (BB)the vote on passage shall be on the joint resolution from the House of Representatives. (II)If, following passage of a joint resolution of approval in the Senate, the Senate receives an identical joint resolution from the House of Representatives, that joint resolution shall be placed on the appropriate Senate calendar.
 (III)If a joint resolution of approval is received from the House, and no companion joint resolution has been introduced in the Senate, the Senate procedures as described in subparagraph (D) shall apply to the House joint resolution.
 (F)Rules of House of Representatives and SenateThis paragraph is enacted by Congress— (i)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, and supersedes other rules only to the extent that it is inconsistent with such rules; and
 (ii)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..
				(b)Effective date
 (1)In generalThe amendments made by subsection (a) shall apply to any proposed action covered by subsection (c) of section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862), as so amended, on or after the date that is two years before the date of the enactment of this Act.
 (2)Timing of certain proposalsIf the President makes a determination described in subsection (c)(1)(A) of such section, as so amended, during the period beginning on the date that is two years before the date of the enactment of this Act and ending on the day before such date of enactment, the submission to Congress of the proposal described in subsection (c)(1)(B) of such section, as so amended, shall be required not later than 15 days after such date of enactment.
				(3)Modification of duty rate amounts
 (A)In generalAny rate of duty modified under section 232(c) of the Trade Expansion Act of 1962 (19 U.S.C. 1862(c)) during the period specified in paragraph (2) shall on the date of the enactment of this Act revert to the rate of duty in effect before such modification.
					(B)Retroactive application for certain liquidations and reliquidations
 (i)In generalSubject to clause (ii), any entry of an article that— (I)was made—
 (aa)on or after the date that is two years before the date of the enactment of this Act; and (bb)before such date of enactment; and
 (II)to which a lower rate of duty would be applicable due to the application of subparagraph (A), shall be liquidated or reliquidated as though such entry occurred on such date of enactment.(ii)RequestsA liquidation or reliquidation may be made under clause (i) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—
 (I)to locate the entry; or (II)to reconstruct the entry if it cannot be located.
 (iii)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of an article under clause (i) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).
						